Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,948,470 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. an airborne molecular contamination monitoring apparatus comprising a manifold with inlet tubes and outlets fluidly connected to the inlet tubes, a sampling tube bus fluidly coupled to the inlet tubes, at least one sampling tube being fluidly coupled to the inlet tubes of the manifold by a multi-way valve, two or more analyzers and a control and communication system as claimed).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0108221 A1 to Goodwin et al. (hereinafter “Goodwin”) in view of U.S. Patent Application No. 2007/0137283 A1 to Giandomenico et al. (hereinafter “Giandomenico”).

Regarding Claim 1, Goodwin teaches an airborne molecular contamination (AMC) monitoring apparatus (see abstract, paragraphs [0001], [0007], see also Figs. 1 – 3)  comprising: 
a manifold (22, 22`, Figs. 2, 3) including one or more inlet tubes that reduce or eliminate dead space (see paragraph [0034], see also inside of manifold 22 at Fig. 3 comprising tubes that connect the inputs 102, 103 to the output channels therefore by including the line/tube connection, dead space is reduced) and one or more outlets fluidly connected to the inlet tube (see Fig. 3 showing inlet tubes from the input lines 102 and 103 being connected to delivery channels 104, 106 and 108 which connect to detector chamber 138, see also paragraphs [0034] – [0038] describing the connections); 
a sampling tube bus (see sample input lines 102, 103, Fig. 3, note that the sample lines 102, 103 are considered as a bus as each is individually routed while being directed into the manifold as shown at Fig. 3 and described at paragraph [0034]) fluidly coupled to the one or more inlet tubes (see inlet tube inside manifold 22 connecting the input lines 102, 103 to the voltage sensitive orifices (i.e. valves) 110, 112, 114), the sampling tube bus comprising a plurality of individual sampling tubes (see individual input lines 102, 103, at Fig. 3), at least one sampling tube (102, 103) being fluidly couple to the one or more inlet tubes (see Fig. 3) of the manifold (22) by a valve (see valves 110, 112, 114, Fig. 3, see paragraph [0034]).
Even though Goodwin teaches voltage sensitive orifices (i.e. valves) 110, 112, 114, Goodwin does not explicitly teach the valve as being a multi-way valve.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multi-way valve as opposed to the voltage sensitive orifice type of valve of Goodwin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Goodwin as modified above teaches two or more analyzers (converters 120, 114 and detector chamber 138, flow meter 146 and pressure sensor 144, Fig. 3, see also paragraphs [0037] – [0038]), each fluidly coupled to one of the one or more outlets (104, 106, 108) of the manifold (22) to analyze fluid drawn into the manifold through one or more of the plurality of individual sampling tubes (see arrangement at Fig. 3, see also description at paragraphs [0034] – [0038]); and 
a control and communication system (see controller 140, Fig. 2) coupled to the one or more analyzers (see Figs. 2, 3 and description at paragraph [0038]).  
Insofar as Goodwin may be construed as not explicitly stating “inlet tubes that reduce or eliminate dead space”, Giandomenico, in the field of manifold systems for a fluid sensor, teaches inlet tubes that reduce or eliminate dead space (see manifold arm 13, Fig. 4, see paragraphs [0022], [0023], see also paragraph [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the design of Giandomenico into Goodwin in order to use little space as possible, and to ensure there are not dead areas in the design that may create areas that contamination may adhere onto.   

Regarding Claim 2, Goodwin as modified above teaches wherein each individual sampling tube (102, 103) is coupled to a chamber of a process equipment station (see paragraphs [0007], [0024]).  

Regarding Claim 3, Goodwin as modified above teaches wherein each of the two or more analyzers can include an individual or total volatile organic compounds (VOC) detector, an acid compound detector, a base compound detector, a sulfide compound detector, an amine compound detector (see amine detector at paragraph [0124]), an air particle or aerosol count detector, a humidity detector, a temperature detector, a chemical coolant detector, an anion detector, a cation detector, a metal ion detector, or a doping ion detector (see paragraphs [0029], [0030] describing the manifold-converter-detector subsystem capable of monitoring total basic nitrogen compounds in the recirculation air system, filters being used to remove ammonia and organic amines, see also paragraph [0008] describing the capability of providing indication of differing levels of contaminant concentrations therefore providing a particle count detector).  

Regarding Claim 9, Goodwin as modified above teaches wherein the control and communication system (140) is communicatively coupled, wirelessly or by wire, to a remote server, to a process equipment module, or to both a remote server and a process equipment module (see Figs. 2, 3).  

Regarding Claim 10, Goodwin as modified above teaches a load port (load port can be considered as the stepper or track as shown at Fig. 2) attached to the AMC monitoring apparatus and fluidly coupled to at least one individual sampling tube (see connections at Figs. 2 and 3 showing sampling tube connections to the manifold).  

Claims 11, 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Giandomenico and further in view of U.S. Patent Application Publication No. 2014/0238107 A1 to Chou et al. (hereinafter “Chou”).

Regarding Claim 11, Goodwin teaches an environmental monitoring system comprising (see abstract, Figs. 1 - 3): 
a sampling bus (see “Receiving a Plurality of Gas samples” at Fig. 1, see plurality of input lines feeding manifold 22 at Fig. 2) comprising a plurality of sampling tubes (see Fig. 2), wherein each sampling tube is adapted to be fluidly coupled to one or more chambers of at least one process equipment module (see Fig. 2, showing processing chambers such as stepper and track); 
one or more airborne molecular contamination (AMC) apparatuses (VSO subsystem 10, Fig. 2 comprising manifold 22, 22`, Fig. 2) fluidly coupled to the sampling bus (see connection at Figs. 2, 3), the airborne contamination apparatuses comprising: 
a manifold (22, 22`, Figs. 2, 3) including one or more inlet tubes that reduce or eliminate dead space (see paragraph [0034], see also inside of manifold 22 at Fig. 3 comprising tubes that connect the inputs 102, 103 to the output channels therefore by including the line/tube connection, dead space is reduced) and one or more outlets fluidly connected to the inlet tube (see Fig. 3 showing inlet tubes from the input lines 102 and 103 being connected to delivery channels 104, 106 and 108 which connect to detector chamber 138, see also paragraphs [0034] – [0038] describing the connections); 
a sampling tube bus (see sample input lines 102, 103, Fig. 3, note that the sample lines 102, 103 are considered as a bus as each is individually routed while being directed into the manifold as shown at Fig. 3 and described at paragraph [0034], see also Fig. 1 step 2 showing plurality of gas samples thus can be considered as a bus) fluidly coupled to the one or more inlet tubes (see inlet tube inside manifold 22 connecting the input lines 102, 103 to the voltage sensitive orifices (i.e. valves) 110, 112, 114), the sampling tube bus comprising a plurality of individual sampling tubes (see individual input lines 102, 103, at Fig. 3), at least one sampling tube (102, 103) being fluidly couple to the one or more inlet tubes (see Fig. 3) of the manifold (22) by a valve (see valves 110, 112, 114, Fig. 3, see paragraph [0034]).
Even though Goodwin teaches voltage sensitive orifices (i.e. valves) 110, 112, 114, Goodwin does not explicitly teach the valve as being a multi-way valve.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multi-way valve as opposed to the voltage sensitive orifice type of valve of Goodwin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Goodwin as modified above teaches two or more analyzers (converters 120, 114 and detector chamber 138, flow meter 146 and pressure sensor 144, Fig. 3, see also paragraphs [0037] – [0038]), each fluidly coupled to one of the one or more outlets (104, 106, 108) of the manifold (22) to analyze fluid drawn into the manifold through one or more of the plurality of individual sampling tubes (see arrangement at Fig. 3, see also description at paragraphs [0034] – [0038]); and 
a control and communication system (see controller 140, Fig. 2) coupled to the one or more analyzers (see Figs. 2, 3 and description at paragraph [0038]).  
Insofar as Goodwin may be construed as not explicitly stating “inlet tubes that reduce or eliminate dead space”, Giandomenico, in the field of manifold systems for a fluid sensor, teaches inlet tubes that reduce or eliminate dead space (see manifold arm 13, Fig. 4, see paragraphs [0022], [0023], see also paragraph [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the design of Giandomenico into Goodwin in order to use little space as possible, and to ensure there are not dead areas in the design that may create areas that contamination may adhere to.   
Goodwin in view of Giandomenico does not explicitly teach a remote server communicatively coupled, wirelessly or by wire, to the control and communication system.  
Chou, in the field of on-site gas analysis, teaches a remote server communicatively coupled, wirelessly or by wire, to the control and communication system (see paragraphs [0022] - [0023], [0039], describing data/control center being in wired or wireless communication and one or more serves being included in the data and control center to collect and analyze readings from detectors, see Figs. 1A - 2A).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server of Chou into Goodwin in view of Giandomenico in order to efficiently determine and provide real-time on-site fluid measurements at different location within the facility.

Regarding Claim 15, Goodwin as modified above teaches wherein the at least one process equipment module (see Fig. 2, showing processing chambers such as stepper and track) comprises a plurality of process equipment modules (plurality of modules as seen at Fig. 2 with stepper 28, track 30) grouped into two or more sets, each set having its own sampling bus and its own AMC apparatus coupled to the sampling bus (see arrangement at Fig. 2 showing multiple manifolds 22, 22`).  

Regarding Claim 16, Goodwin as modified above teaches wherein the at least one process equipment module (see Fig. 2, showing processing chambers such as stepper and track) comprises a plurality of process equipment modules (plurality of modules as seen at Fig. 2 with stepper 28, track 30) grouped into two or more sets, each set having its own sampling bus (see arrangement at Fig. 2), and wherein a single movable AMC apparatus (Fig. 6 as a whole having movable wheels) is adapted to be connected and disconnected from each sampling bus to monitor each set (see arrangement at Figs. 2, 6).  

Regarding Claim 17, Goodwin as modified above teaches wherein the at least one process equipment module (see Fig. 2, showing processing chambers such as stepper and track) comprises a plurality of process equipment modules (plurality of modules as seen at Fig. 2 with stepper 28, track 30), wherein each process equipment module is coupled to a pair of sampling buses (see connections at Fig. 2) and wherein each of the pair of sampling buses is connected to its own environmental monitoring apparatus (see arrangement and connections at Fig. 2).  

Regarding Claim 18, Goodwin in view of Giandomenico in view of Chou as modified above teaches wherein the control and communication system is communicatively coupled, wirelessly or by wire, to a remote server, to the at least one process equipment module, or to both the remote server and the at least one process equipment module (see paragraphs [0022] - [0023], [0039] of Chou, describing data/control center being in wired or wireless communication and one or more serves being included in the data and control center to collect and analyze readings from detectors, see Figs. 1A - 2A).  

Regarding Claim 19, Goodwin as modified above teaches a load port (load port can be considered as the stepper or track as shown at Fig. 2) attached to at least one of the one or more AMC apparatuses and fluidly coupled to at least one individual sampling tube of the AMC apparatus to which it is attached (see connections at Figs. 2 and 3 showing sampling tube connections to the manifold).  

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Giandomenico in view of Chou and further in view of U.S. Patent Application Publication No. 2002/0174709 A1 to Kim et al. (hereinafter “Kim”).

Regarding Claim 12, even though Goodwin teaches wafers being transported to and from the stepper as shown at Fig. 2, Goodwin in view of Giandomenico in view of Chou does not explicitly teach wherein each process equipment module includes a load port to receive a moveable carrier carrying items being manufactured, so that the items being manufactured can be moved into the at one or more chambers of the process equipment module.  
Kim, in the field of air sampling carrier and method for analyzing air in a semiconductor process tool, teaches wherein each process equipment module (process tools 40, Figs. 1, 3, see paragraph [0029]) includes a load port (load port 41, Fig. 3, see paragraph [0036]) to receive a moveable carrier (see carrier 35, Fig. 3, see paragraph [0036]) carrying items being manufactured, so that the items being manufactured can be moved into the at one or more chambers of the process equipment module (see Figs. 1, 3 and 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process equipment module comprising a load port to receive a moveable carrier carrying items being manufactured of Kim into Goodwin in view of Giandomenico in view of Chou in order to automatically convey the items being manufactured for further detection.  The modification allows faster and effective analysis of air in a semiconductor process tool.

Regarding Claim 13, Goodwin in view of Giandomenico in view of Chou in view of Kim as modified above teaches wherein at least one individual sampling tube is fluidly coupled to each load port to sample the environment inside the movable carrier when the movable carrier is placed on the load port (see Figs. 2, 3 of Goodwin and/or see inlet tubes 74, Fig. 5, paragraph [0046] of Kim, see modification in claim 12 above).  

Regarding Claim 14, Goodwin in view of Giandomenico in view of Chou in view of Kim as modified above teaches wherein individual sampling tubes are adapted to be fluidly coupled to an interface chamber (clean room 46, Fig. 3 of Kim, see paragraphs [0038] – [0040]), a lock load chamber (load lock chamber 47, Fig. 3 of Kim), and a process chamber (process chamber 48, Fig. 3 of Kim) of the process equipment module to sample the environment within each chamber.  

Conclusion
Claim 4 (including all dependent claims therefrom due to claim dependency) are objected to as being dependent upon a rejected base claim, but would be allowable if the above Double Patenting rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon Applicant’s response.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following relevant arts:
Dageforde (U.S. 5,804,695) teaches gas dividing method and apparatus comprising inlet tubes and outlet tubes and further includes a manifold connected to the outlet as seen at Fig. 1.
Ludwick et al. (U.S. 2011/0088490 A1) teaches portable multi-tube air sampler unit comprising inlet and outlet manifold systems fluidly coupled to each other.
Lang et al. (U.S. 2015/0022363 A1) teaches multi-channel aspirated smoke detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855